UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1173


HARVINDERJIT SINGH SAHI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 29, 2015                   Decided:   June 9, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harvinderjit Singh Sahi, Petitioner Pro Se. Sheri Robyn Glaser,
Benjamin C. Mizer, Ernesto Horacio Molina, Jr., Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harvinderjit Singh Sahi, a native and citizen of India,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)          dismissing      his    appeal     from    the    immigration

judge’s    denial        of    his    requests       for    asylum,        withholding      of

removal,    and    protection         under    the     Convention       Against      Torture

(“CAT”).    We have thoroughly reviewed the record, including the

various documentary exhibits relevant to communal violence, and

the   transcript        of    Sahi’s    merits       hearing.         We    conclude     that

substantial       evidence         supports    the    Board’s     decision.          INS    v.

Elias–Zacarias, 502 U.S. 478, 481 (1992) (stating standard of

review).

      Regarding Sahi’s claim that he suffered past persecution,

the   record      does       not    compel    the    conclusion        that    the   Indian

government and the police were consistently unable or unwilling

to intervene when Sahi was the victim of communal violence.                                See

8 U.S.C. § 1252(b)(4)(B) (2012); Crespin-Valladares v. Holder,

632 F.3d 117, 128 (4th Cir. 2011).                         As the Board noted, Sahi

never reported any of the incidents of alleged persecution to

the police.       See, e.g., Mulyani v. Holder, 771 F.3d 190, 198–99

(4th Cir. 2014) (where the petitioner’s claim was undermined by

her   failure      to    contact       the    police       or   any    other    government

authority).       Moreover, Sahi submitted no evidence corroborating



                                              2
his belief that Indian police are ineffective at investigating

religious violence or are somehow complicit in that violence.

       Further, the record does not compel the conclusion that

Sahi’s fear that he will be persecuted if he returns to India is

objectively reasonable or that it is more likely than not that

he will be tortured after his return.               Sahi cannot meet either

the subjective or objective component of this standard.                       See

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).                   Sahi’s

subjective fear of persecution is undermined by his decision to

return to India twice after visits to the United States.                     See,

e.g., Ritonga v. Holder, 633 F.3d 971, 977 (10th Cir. 2011)

(where return trips to the petitioner’s home country undermined

her    claim   that   she    had   a   subjective    fear    of   persecution).

Moreover, as we have noted, the independent evidence submitted

by Sahi does not suggest that police are unwilling or unable to

intervene, to investigate, or to make arrests in instances of

religious violence.

       Because substantial evidence supports the finding that Sahi

did not establish past persecution or a well-founded fear of

persecution, we will not disturb the Board’s decisions regarding

Sahi’s petition for asylum or withholding of removal.                  See Yi Ni

v. Holder, 613 F.3d 415, 427 (4th Cir. 2010) (reiterating the

rule   that,   because      withholding     of   removal    requires   a   higher



                                        3
burden of proof, “an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal”).

     We also will not disturb the Board’s decision regarding

Sahi’s request for protection under the CAT.                   To qualify for

that protection, a petitioner must show that it is more likely

than not he would be tortured upon return to his home country,

and that torture would be with the acquiescence of a public

official.    Zelaya v. Holder, 668 F.3d 159, 167 (4th Cir. 2012).

As we have noted, Sahi has not shown that the communal violence

he suffered, or that he fears suffering on return to India,

occurred    or   would   occur    with       the   acquiescence   of    a   public

official.

     Accordingly, we deny the petition for review.                    We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in     the   materials      before   this    court   and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                         4